Per Curiam. On November 6, 1975, Claimant filed his complaint seeking $4,361.00 for medical services rendered to Public Aid recipients under the Medical Assistance Program during the year 1969. On September 21, 1977, Respondent moved to dismiss citing Ill. Rev. Stat. Ch. 23, Section 11-13, 1975, which provides as follows: “Vendors seeking to enforce obligation of a governmental unit or the Illinois Department for goods or services (1) furnished to or in behalf of recipients and (2) subject to a vendor payment as defined in Section 2-5, shall commence their actions in the appropriate Circuit Court or the Court of Claims as the case may require, within one year next after the cause of action accrued.” The State further cites Weissman v. State of Illinois, 31 Ill.Ct.Cl. 506, 577, to the effect that Department regulations entitled “State of Illinois, Department of Public Aid, Medical Assistance Program, Handbook for Physicians” Section 141, provides that billing for services must be made within six months, otherwise no payment will be made. The Claimant has failed to reply to the motion. Complaint is dismissed for failure to comply with the one year time limitation period.